Title: 1783 Feb. 24. Monday.
From: Adams, John
To: 


       Dined in Company with Mr. Malesherbes, the famous first President of the Court of Aids, Uncle of the Chevalier de la Luzerne, and Son of the Chancellor de la Moignon. He is about half Way in Appearance, between Mr. Otis and Mr. A. Oliver.
       Franklin this Morning mentioned to me the Voyage de la Fonte, who mentions a Captain Chapley, and a Seymour Gibbons. F. thinks  it is translated from the Spanish, and that the Translator or Printer has put Seymour for Seignor. He had once a Correspondence about this Voyage, and Mr. Prince found there had been a Captain Chapelet at Charlestown and a Gibbons but not named Seymour.
      